DETAILED ACTION
Status of Claims
This Office Action is in response to Restriction Election on 03/01/2021.
Claims 1-5, 6, 8-9, 11-15, 18-19 and 37-46 are pending and claims 7-6, 10, 16-17 and 20-36 are canceled.
Claims 1-5, 6, 8-9, 11-15, 18-19 and 37-46 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I of claims 1-5, 6, 8-9, 11-15, 18-19 and 37-42 in the reply filed on 03/01/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 6, 8-9, 11-15, 18-19 and 37-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-5, 6, 8-9 and 37-39 are directed to a device (System).  As described in further detail below, “device comprising: a datamart publisher client” reads on a transitory signal, and thus does not fall within the four statutory categories of invention.  However, the remainder of the analysis is provided for claim 1 as well, because it would apply if the claims were amended to fall within the four statutory categories of invention.  Claims 11-15, 18-19 and 40-42 are directed to a one non-transitory computer readable storage medium (Article of Manufacture).  Claims 43-46 are directed to a method (Process).  Therefore, these claims fall within the four statutory categories of invention.
The claim recites transaction publication, which is an abstract idea.  Specifically, the claims recite "transmit a message to a data exchange to publish availability of data to be accessed from data storage associated with the data publisher endpoint; initiate a transaction to provide a data subscriber endpoint system with access to the data in response to a request from the data subscriber endpoint; and publish a record of the transaction to a network when the transaction is validated, the record to be included in a implemented by the network ," which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involve publishing a record of transaction when a transaction is validated after transmitting a message to a data exchange to publish availability of data to be accessed from data storage associated with the data publisher.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “a data publisher endpoint device comprising: a datamart publisher client,” “at least one non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause at least one processor of a data publisher endpoint device to at least,” “endpoint system,” and “blockchain network” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a data publisher endpoint device comprising: a datamart publisher client,” “at least one non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause at least one processor of a data publisher endpoint device to at least,” “endpoint system,” and “blockchain network” performs the steps or functions of "transmit a message to a data exchange to publish availability of data to be accessed from data storage associated with the data publisher endpoint; initiate a transaction to provide a data subscriber endpoint system with access to the data in response to a request from the data subscriber endpoint; and publish a record of the transaction to a network when the transaction is validated, the record to be included in a implemented by the network.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), 
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “a data publisher endpoint device comprising: a datamart publisher client,” “at least one non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause at least one processor of a data publisher endpoint device to at least,” “endpoint system,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction publication.  As discussed above, taking the claim elements separately, the “a data publisher endpoint device comprising: a datamart publisher client,” “at least one non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause at least one processor of a data publisher endpoint device to at least,” “endpoint system,” performs the steps or functions of " transmit a message to a data exchange to publish availability of data to be accessed from data storage associated with the data publisher endpoint; initiate a transaction to provide a data subscriber endpoint system with access to the data in response to a request from the data subscriber endpoint; and publish a record of the transaction to a network when the transaction is validated, the record to be included in a implemented by the network."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction publication.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-5, 6, 8-9, 12-15, 18-19 and 37-46 further describe the abstract idea of transaction publication.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “wherein the label is a first label, the record is a first record and the blockchain client is further to: monitor the blockchain for records other than the first record including corresponding labels matching the first label.”  Although the Applicant’s Specification discloses,
“In some disclosed examples, the record to be published to the blockchain network is to include a transaction identifier, the label for the data (e.g., based on a hash of the data), the price for accessing the data, an identifier associated with the particular data publisher endpoint device providing the data and an identifier associated with the particular data subscriber endpoint system receiving the data. In some such disclosed examples, the blockchain client is to transmit the record to computing nodes included in the blockchain network to publish the record to the blockchain network. In some such disclosed examples, the blockchain client is also to monitor the blockchain for other records including corresponding labels matching the particular data label included in the published record, and will notify the datamart publisher client when at least one other record in the blockchain includes a corresponding label matching the particular data label included in the published record (which may indicate this data is a part of another, potentially unauthorized transaction).” (In Pars. 18 as similarly in 103, 113 and 139)
However, the Applicant’s Specification does not describe what is involved in performing the act of “monitor” or the manner in which “monitor” is performed.  Therefore, the Specification does not explain what hardware and/or software with specific steps or procedures, to accomplish the function. (See MPEP 2161.01 (I)).
Claim 19 is also rejected based on the same rational as it recites similar language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 6, 8-9, 11-15, 18-19 and 37-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “A data publisher endpoint device comprising: a datamart publisher client to: transmit… initiate,” “blockchain client to publish…” in Claims 1 and 5, “blockchain client is to transmit…” in Claim 8 and “blockchain client is further to: monitor… notify…
Although the specification describes,
“The example data publisher endpoint device 105 of FIG. 1 can be implemented by any suitably configured, adapted or otherwise structured computing device (e.g., a smartphone, a tablet computer, a notebook computer, a desktop computer, a smart appliance, etc.), server, data center, cloud service, etc. For example, the data publisher endpoint device 105 of FIG. 1 can be implemented by the example processor platform 800 of FIG. 8, which is described in further detail below. In the illustrated example of FIG. 1, the data publisher endpoint device 105 is configured, adapted or otherwise structured to include an example datamart publisher client 135, an example blockchain client 140A, an example smart contract application 145, one or more example data producing applications 150 and the example data storage 130.” (PGPub Pars. 29)
The specification does not describe the algorithm for performing the recited function.  Because these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure.  For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. This requirement is described in the notice issued in the Federal Register on March 8, 2011 (http://www.uspto.gov/web/offices/com/sol/og/2011/week10/TOC.htm#ref15).
Specifically, the notice states: 
3. Computer-Implemented Means-Plus-Function Limitations: For a computer-implemented means-plus-function claim limitation invoking §112, ¶6, the corresponding structure is required to be more than simply a general purpose computer or microprocessor.96 To claim a means for performing a particular computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming.97
The structure corresponding to a §112, ¶6 claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.98 The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm.99
The notice further states:
A rejection under §112, ¶2 is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor.103 For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming,104 or simply reciting "software" without providing detail about the means to accomplish the software function,105 would not be an adequate disclosure of the corresponding structure to satisfy the requirements of §112, ¶2. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.106
Here, the specification does not recite that the “device and client” are associated with any computer, microprocessor, or other structure, where the computer performs the algorithms necessary to carry out the functions of receive input nor receiving authenticated digital device and client” are non-structural terms (See 35 USC §112 Supplementary Examination Guidelines, slide 40, 4/8/2011, available at: http://www.uspto.gov/patents/law/exam/112_suppl_exam_2011.ppt).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Claims 2-5, 8-9 and 37-39 are also rejected as each depend on claims 1
Claim 1 recites “…the record to be included in a blockchain implemented by the blockchain network,” which is limitation directed to an act performed by a blockchain network.  However, claims 1 is directed to a data publisher endpoint device comprising: a datamart publisher client.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 11 is also rejected as it recites similar language.
Claims 2-5, 8-9, 12-15, 18-19 and 37-46 are also rejected as each depend on claims 1 and 11, respectively.
Claim 1 recites “…in response to a request from a data subscriber endpoint system, initiate a transaction to provide the data subscriber endpoint system with access to the data.”  The claim is unclear to one of ordinary because none of the preceding limitations provide a request from a data subscriber endpoint system.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 11 is also rejected as it recites similar language.
Claims 2-5, 8-9, 12-15, 18-19 and 37-46 are also rejected as each depend on claims 1 and 11, respectively.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14 and 37-46 are rejected under 35 U.S.C. 103 as being unpatentable over Krellenstein et al (US 2019/0012662) in view of Sundstrom (US 2008/0140709).
With respect to claims 1, 11 and 43, Krellenstein discloses a data publisher endpoint device, a method and at least one non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause at least one processor of a data publisher endpoint device to at least (Figs. 1-4, 9; Pars. 102, 132-146):
transmitting, by executing an instruction with at least one processor of a data publisher endpoint device, a message to a data exchange to publish availability of data to be accessed from data storage associated with the data publisher endpoint device (Figs. 3; Pars. 84, 95, 97, 99);
initiating, by executing an instruction with the at least one processor, a transaction (Fig. 1; Pars. 80)
publishing, by executing an instruction with the at least one processor, a record of the transaction to a blockchain network when the transaction is validated, the record to be included in a blockchain implemented by the blockchain network (Figs. 3, 5; Pars. 22, 101, 110, 117-119).
Krellenstein does not explicitly disclose to provide a data subscriber endpoint system with access to the data in response to a request from the data subscriber endpoint system.  Sundstrom disclose to provide a data subscriber endpoint system with access to the data in Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 2, 12 and 44, Krellenstein in view of Sundstrom discloses all the limitations as described above.  Additionally, Krellenstein discloses 
determining a label for the data (Figs. 1-3; Pars. 30, 78, 95, 112);
determining a price for accessing the data (Figs. 1-3; Pars. 30, 78, 95, 112); and
including the label and the price in the message to transmit to the data exchange to publish the availability of the data (Figs. 1-3; Pars. 30, 78, 95, 112).
With respect to claims 3, 13 and 45, Krellenstein in view of Sundstrom discloses all the limitations as described above.  Additionally, Krellenstein discloses 
encrypting the data with the public encryption key to generate encrypted data (Pars. 79);
transmitting a second message to the data subscriber endpoint system to initiate the transaction, the second message to specify a location at which the encrypted data can be accessed by the data subscriber endpoint system (Pars. 98-100, 139, 147); and
receiving a response to the second message from the data subscriber endpoint system, the response to indicate whether the transaction is accepted by the data subscriber endpoint system (Pars. 98-100).
With respect to claims 4, 14 and 46, Krellenstein in view of Sundstrom discloses all the limitations as described above.  Additionally, Krellenstein discloses 
executing a smart contract application to validate the transaction when the response to the second message indicates the transaction has been accepted by the data subscriber endpoint system, the smart contract application to confirm payment of the price by the data subscriber endpoint system to validate the transaction (Pars. 21, 34).

Claims 5, 8, 15, 18 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Krellenstein et al (US 2019/0012662), Sundstrom (US 2008/0140709) in view of Bibera et al (US 2018/0227119).
With respect to claims 5, 15 and 47, Krellenstein in view of Sundstrom discloses all the limitations as described above.  Additionally, Krellenstein discloses wherein the record is a first record, and the computer readable instructions, when executed, further cause the at least one processor to: determine a condition for accessing the data and include the condition in the message to transmit to the data exchange to publish the availability of the data (Pars. 100, 117); 
Neither Krellenstein nor Sundstrom explicitly disclose execute the smart contract application to monitor access of the data by the data subscriber endpoint system to enforce the Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc.
With respect to claims 8, 18 and 48, Krellenstein, Sundstrom in view of Bibera discloses all the limitations as described above.  Additionally, Krellenstein discloses the computer readable instructions, when executed, cause the at least one processor to 
transmit the record to computing nodes included in the blockchain network to publish the record to the blockchain network (Figs. 3, 5; Pars. 22, 101, 110, 117-119).
Neither Krellenstein, Sundstrom nor Bibera disclose wherein the record is to include a transaction identifier, the label, the price, an identifier associated with the data publisher endpoint device and an identifier associated with the data subscriber endpoint system.  However, this describes the record and as the recited characteristics of these items are not processed to carry out any positively recited steps or functions, these limitations recite nonfunctional descriptive material.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Ericson (US 2019/0205932): Ericson disclose determine a condition for accessing the data and include the condition in the message to transmit to the data exchange to publish the availability of the data (Pars. 39, 44, 48, 50); execute the smart contract application to monitor 
Patent No. Rice (10,121,025): Rice discloses monitor the blockchain for records other than the first record including matching data associated to the first label; and notify the datamart publisher client when at least one of the records other than the first record includes matching data associated to the first label (Figs. 4-5; Col. 12, Line 43-Col. 13, Line 4; Col. 14, Lines 20-Col. 25, Lines 5-20)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685